DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of JP 2018-015281 filed April 11, 2018, JP 2018-021320 filed February 8, 2018, and JP 2017-158942 filed August 21, 2017 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of the WIPO publication of PCT/JP 2018/023020 filed June 15, 2016.
Claim Status
Claims Filing Date
February 22, 2022
Amended
1, 2
Cancelled 
5
Pending
1-4, 6-10
Withdrawn
6-10
Under Examination
1-4


Withdrawn Claim Objections
The following objections are withdrawn due to claim amendment:
Claim 1 line 4 “the capper alloy powder”.
Claim 2 lines 2-3 “the additive element is at least one material selected from the group consisting of…Os or Ru”.  
Withdrawn Claim Rejections - 35 USC § 112
The following 112(b) rejection is withdrawn due to claim amendment:
Claim 2 lines 2-3 “the additive material is at least one material selected from the group consisting of W, Zr, Nb, Nd, Y, Mo, Os, Ru”. 
Response to Arguments
Trybus: 102
Applicant’s arguments, see Remarks pg. 5 para. 2, filed February 22, 2022, with respect to Trybus have been fully considered and are persuasive.  The rejection of Trybus has been withdrawn. 
	The applicant persuasively argues Trybus is directed to Cu-Nb alloys and claim 1 excludes Nb (Remarks pg. 5 para. 2).
	Trybus teaches Cu-20 vol% Nb (532:2:2).
Ellis: 102
Applicant’s arguments, see Remarks pg. 5 para. 4, filed February 22, 2022, with respect to Ellis have been fully considered and are persuasive.  The rejection of Ellis has been withdrawn. 
	The applicant persuasively argues Ellis is directed to Cu-Nb alloys and claim 1 excludes Nb (Remarks pg. 5 para. 4).
	Ellis teaches Cu-20 vol% Nb (Abstract, II. Experimental Procedure para. 1, III. Results and Discussion paras. 1-2).
Goto ‘299: 103
Applicant’s arguments, see Remarks pg. 6 para. 3, filed February 22, 2022, with respect to Goto ‘299 have been fully considered and are persuasive.  The rejection of Goto ‘299 has been withdrawn.
	The applicant persuasively argues Goto ‘299 includes Zr, however amended claim 2 deletes Zr (Remarks pg. 6 para. 3).
	Goto ‘299 discloses a Cu-Zr alloy powder with 1, 3,, or 5 at% Zr ([0065]).
New Grounds
	In light of claim amendment and upon further consideration new grounds of rejection are made in view of 1) Zeik, 2) Kobayashi, and 3) Ming and Tsubota.
Claim Interpretation
	Claim 1 line 3 “the at least one additive element exists only in the copper alloy powder” will be interpreted in light of applicant’s specification of the at least one additive element being mixed within the chemical structure of the copper alloy powder. This interpretation is supported by applicant’s specification recites producing the copper alloy powder by atomization ([0012]), where in the remarks filed November 4, 2021 on pg. 8 para. 1 applicant argues that in atomization molten raw materials merge into an alloy. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeik (Zeik et al. Microstructural Evolution and Thermal Stability Associated with a Gas-Atomized Cu-Nb Alloy. Metallurgical Transactions A Volume 23A, August 1992 – 2159-2167.).
Regarding claims 1-4, Zeik discloses a Cu-21Nb-3Mo (wt%) (in at% Cu-14Nb-1.3Mo) powder (i.e. the additive element is 1.3 at% Mo, which reads on at least one additive element having a solid solution amount to copper of less than 0.2 at% and it exists only in the copper alloy) (abstract, I. Introduction para. 3) produced by atomization (II. Experimental Procedure para. 1) with a particle size frequency distribution of 50% (i.e. average particle size) of between about 30 to 35 um (Figs. 2, 3) with an oxygen content of 290 ppm (Table I). 
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (Kobayashi et al. Spherical Submicron-size Copper and Copper-tungsten Powders Prepared in RF Induction Thermal Plasma. J. Jpn. Soc. Powder Powder Metallurgy Vol. 54, No. 1 2007 39-43.).
Regarding claims 1-3, Kobayashi teaches Cu-W composite powders manufactured using a plasma process (abstract) with only Cu and W phases and without Cu2O, CuO, and WO3 phases (i.e. 0 wt ppm oxygen concentration) for Cu-10 wt% (3.7 at%) W (Fig. 4). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ming (CN 101418398 machine translation) in view of Tsubota (US 2016/0332227).
Regarding claims 1-4, Ming teaches a CuNiZrY alloy powder atomized in pure N2 and cooled with water then sieved through a 100-mesh standard sieve to a size of less than 150 um (i.e. D50 is less than 150 um) ([0016]) with example compositions in wt% of Ni-3%, Zr-0.5%, Y-0.5%, and Cu-balance (in at%: Ni-3.2, Zr-0.3, Y-0.4, Cu-balance) ([0017]), Ni-1%, Zr-0.3%, Y-0.2%, Cu-balance (in at% Ni-1.1. Zr-0.2, Y-0.1, Cu-balance) ([0018]), and Ni-0.5%, Zr-0.1%, Y-0.1%, and Cu-balance (in at% Ni-0.5, Zr-0.1, Y-0.1, Cu-balance) ([0019]) (i.e. the additive element Y has a solid solution amount of copper of less than 0.2 at% and exists only in the copper alloy powder). In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Ming is silent to the oxygen concentration of the powder.
Tsubota teaches copper alloy powder ([0006]) with oxygen as an impurity element at a content of less than 0.10 mass% (1,000 ppm) ([0042]).
It would have been obvious to one of ordinary skill in the art in the CuNiZrY alloy powder of Ming to limit the oxygen to less than 0.10 mass% (1,000 ppm) because oxygen is a known impurity element when manufacturing Cu powder (Tsubota [0042]) by atomization (Tsubota [0051]). In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Related Art
Xie (CN 1231343 machine translation)
	Xie teaches Cr 0.1 to 2.0 wt%, Y 0.1 to 1.0 wt%, Cu balance ([0005]) atomized into powder ([0006]).
Matsuki (US 2007/0193410)
	Matsuki teaches copper alloy powder ([0002]) with 0.1 to 20 mass% of Ta and W ([0010]) with an average particle size of 0.1 to 1 um ([0010]).
Raghu (Raghu et al. Synthesis of nanocrystalline copper-tungsten alloys by mechanical alloying. Materials Science and Engineering A304-206 (2001) 438-441.)
Raghu teaches copper-5 vol% (10.2 wt%, 3.8 at%) W powder milled in inert (argon) and reducing (hydrogen) atmospheres (2. Experimental) where after about 8 hours of milling the distribution of the tungsten particles in the copper matrix becomes uniform (3. Results and discussion para. 2, Fig. 2d). 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735